Appellant presents only the proposition that his wife, a witness in his behalf on the trial of this cause, was cross-examined by the state in regard to matters foreign to her testimony given in chief. There is no bill of exceptions complaining of this matter. The authorities are uniform *Page 330 
in holding that for a supposed error in a procedure like this, to be available to the accused, he must have reserved an exception to the action of the court in permitting same. White v. State, 79 Tex.Crim. Rep.; Odom v. State,82 Tex. Crim. 580; Shaw v. State, 89 Tex.Crim. Rep.; Withington v. State, 245 S.W. 912; Modest v. State,94 Tex. Crim. 470.
The motion for rehearing will be overruled.
Overruled.